Citation Nr: 9924341	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  97-19 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for transient ischemic 
attacks due to cerebral infarcts as a result of exposure 
to Agent Orange.  
2. Entitlement to a compensable rating for residuals of a 
fracture of the right fifth metacarpal.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active service from June 1969 to June 1971.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri.  The Board 
remanded the case to the RO in July 1998, and it is now 
before the Board for further appellate consideration.  


FINDINGS OF FACT

1. The claim for service connection for transient ischemic 
attacks due to cerebral infarcts as a result of exposure 
to Agent Orange is not plausible.  
2. Residuals of a fracture of the right fifth metacarpal 
include callous formation with no deformity; minimal 
functional impairment has been demonstrated.  


CONCLUSIONS OF LAW

1. The claim for service connection for transient ischemic 
attacks due to cerebral infarcts as a result of exposure 
to Agent Orange is not well grounded.  38 U.S.C.A. 
§ 5107(a) (Wet 1991).  
2. The criteria for a compensable rating for residuals of a 
fracture of the fifth right metacarpal have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.20, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5156, 5227 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection claim

The veteran is seeking service connection for transient 
ischemic attacks due to cerebral infarcts (which he describes 
as strokes) as the result of exposure to Agent Orange in 
service.  

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1998).  Service connection 
may also be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  Certain chronic 
diseases, including arteriosclerosis, brain hemorrhage and 
brain thrombosis will be considered to have been incurred in 
service if manifest to a degree of 10 percent or more within 
1 year from the date of separation from service even though 
there is no record of such disease during the period of 
service.  38 U.S.C.A. § 1112 (West 1991); 38 C.F.R. §§ .307, 
3.309(a) (1998).  

Under 38 U.S.C.A. § 1116 (West 1991 & Supp. 1998) and 
38 C.F.R. §§ 3.307(a)(6), 3.309(e) (1998), chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers and soft-tissue sarcoma 
shall be considered to have been incurred in service if 
manifest to a degree of 10 percent or more within a specified 
period of service in a veteran who served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  A veteran who during active service 
served in the Republic of Vietnam during the prescribed 
period and has a disease listed above shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. 
§ 3.307(a)(6)(iii).  

As a preliminary matter, the Board must determine whether the 
veteran has presented evidence of a well-grounded claim, that 
is, whether he has presented a claim that is plausible and 
meritorious on its own or capable of substantiation.  If not, 
the claim must fail, and VA is not obligated to assist the 
veteran in its development.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Grottveit v. Brown, 5 Vet. 
App. 91 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  The Court has stated that the quality and quantity 
of evidence required to meet this statutory burden depends 
upon the issue presented by the claim.  Grottveit at 92-93.  
For a direct service connection claim to be well grounded, 
there must be  (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence of aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service disease or injury and the current disability.  Where 
a determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997).  

Service medical records do not show, nor does the veteran 
contend, that he had transient ischemic attacks or cerebral 
infarcts in service.  Further, there is no medical evidence 
of record indicating the presence of the claimed disability 
prior to the 1980s.  In this regard, in a letter dated in 
January 1997, John Zalewski, M.D., stated that the veteran 
had been his patient since 1986.  He stated that the veteran 
had hypertension, hypercholesterolemia, depression and 
multiple small lacunar cerebral infarcts.  Dr. Zalewski 
stated that the infarcts had caused periodic cerebral 
vascular accident and transient ischemic attack events over 
the years that he had known the veteran.  Dr. Zalewski 
further stated that the veteran continued to periodically 
have transient ischemic attack type symptomatology, continued 
to be disabled and was likely to have continued neurologic 
problems related to his cerebral vascular disease.  

Medical evidence of record shows that in October 1990 it was 
noted that the veteran complained of intermittent problems 
with slurred speech, loss of memory, and some numbness, 
tingling and paresthesia.  The veteran underwent a 
computerized tomography study of the brain and an 
electroencephalogram, both of which were reportedly normal.  
He was hospitalized at Missouri Baptist Medical Center in 
January 1991 for the complaint of headache, difficulty 
finding words to speak and numbness of the right hand an arm.  
It was noted that the veteran's past history showed 
hospitalization and work-up by Dr. Zalewski in 1986 because 
of a relatively abrupt severe headache and paresthesia of the 
hands.  At hospital discharge in January 1991, the discharge 
impressions were left cerebral infarction (recent), 
hypertension, hypercholesterolemia and old right cerebral 
infarction.  He was discharged on Coumadin.  

In a statement dated in April 1991, Dr. Zalewski stated that 
the veteran had suffered multiple cerebral vascular 
accidents, apparently lacunar infarcts related to small 
vessel disease or possibly to cerebral emboli.  Dr. Zalewski 
further stated that the veteran had continued to suffer these 
in spite of anticoagulation therapy and a diligent search for 
an emboli source.  A Disability Determination and Transmittal 
from the Social Security Administration (SSA) shows that in 
June 1991 the determination pursuant to the Social Security 
Act, as amended, was that the veteran was disabled starting 
in December 1990.  The primary diagnosis was reported as late 
effects of cerebrovascular disease, and the secondary 
diagnosis was organic mental disease (chronic brain 
syndrome).  

In a letter dated in August 1996, the Clerk of the United 
States District Court of the Eastern District of New York 
notified the veteran that he had been found to meet the 
eligibility criteria for disability payments.  The Clerk 
explained that the Agent Orange Veteran Payment Program 
distributed monies from the Agent Orange Settlement Fund.  He 
stated that in calculating the veteran's payment, the Agent 
Orange Veteran Payment Program determined that the veteran 
became "totally disabled" on December 31, 1990.  

The veteran argues that he should receive VA compensation for 
the stroke he suffered in 1990 because it was found by the 
Agent Orange Veteran Program that his exposure to Agent 
Orange was a contributing factor to his having become totally 
and permanently disabled.  The Board notes, however, that 
neither transient ischemic attacks nor cerebral infarcts are 
diseases subject to presumptive service connection by VA on 
an Agent Orange basis.  See 38 U.S.C.A. § 1116(a)(2); 
38 C.F.R. § 3.309(e).  

There is of record no medical evidence suggesting that the 
veteran had the claimed disability in service or that it is 
etiologically related to service, including Agent Orange 
exposure.  Further, the SSA Disability Determination and 
Transmittal does not connect the claimed disability to 
service.  Also, the letter from the Clerk of the United 
States District Court of the Eastern District of New York 
does not address the medical condition at issue, i.e., 
transient ischemic attacks due to cerebral infarcts.  In this 
regard, the Board notes that in Brock v. Brown, 10 Vet App. 
155 (1997), the Court discussed a case where the appellant 
presented a notice of acceptance in the Agent Orange Veteran 
Payment Program and a letter from that Program concerning 
payments.  There, as here, the correspondence did not address 
the medical conditions at issue before the Board.  The Court 
in Brock stated that although enrollment in the Program might 
seem to be probative of the veteran's possession of a 
disability related to Agent Orange, there was no information 
of which the Court was aware suggesting that receipt of 
payments under that Program - established by court settlement 
of a class-action, product-liability suit brought by Vietnam 
veterans against manufacturers of Agent Orange - turned on 
any finding that a veteran has an Agent-Orange -related 
ailment.  Brock at 161 citing In re "Agent Orange" Product 
Liability Litigation, 689 F.Supp. 1250, 1257-58 (E.D.N.Y. 
1988).  The Court stated that the Program eligibility 
requirements quite clearly appeared to be simply service, 
exposure to Agent Orange and total disability; the Court 
concluded there was no indication that the receipt of 
benefits under the Program was premised upon a present 
disability with connection to exposure to Agent Orange or 
connection to military service.  Brock at 162.  

The Board finds that here, as in Brock, neither records from 
SSA indicating the veteran has been awarded SSA disability 
benefits, nor correspondence indicating the veteran has 
received payment under the Agent Orange Veteran Payment 
Program serve to well ground the veteran's claim for service 
connection for transient ischemic attacks due to cerebral 
infarcts as a result as exposure to Agent Orange.  The Board 
is left with the veteran's assertions, and no other evidence, 
as to a causal relationship between his strokes and exposure 
Agent Orange in service.  As a lay person, the veteran is not 
competent to provide what amounts to a medical opinion 
linking his current disability to service, including exposure 
to Agent Orange.  See Grottveit at 92-93; Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, the 
Board finds that the veteran's claim is not plausible and 
concludes that it must be denied as not well grounded.  

Although the Board has denied the veteran's claim on a ground 
different from the RO, which denied the claim on the merits, 
the veteran has not been prejudiced by the Board's decision.  
This is because in assuming that the claim was well grounded, 
the RO accorded the veteran greater consideration than the 
claim in fact warranted under the circumstances.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  To remand for 
consideration of whether the claim is well grounded would be 
pointless and, in light of the law cited above, would not 
result in a determination favorable to the veteran.  
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  

II.  Compensable rating claim

As a preliminary matter, the Board notes that the veteran's 
claim concerning the rating assigned to residuals of a 
fracture of the right fifth metacarpal is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991), in 
that it is at least plausible.  See Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  The Board is satisfied that the 
relevant facts have been properly developed and that no 
further assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1998), the Board has reviewed all the evidence pertaining to 
the history of the disability at issue and has found nothing 
in the historical record that would lead to the conclusion 
that the current evidence of record is not adequate for 
rating purposes.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Service medical records show that in April 1971 the veteran 
fell and fractured the fifth metacarpal of his right hand.  
The fracture was reduced and casted at a hospital orthopedic 
clinic, and the veteran was referred to the emergency room 
for pain medication.  He was placed on limited duty for one 
month, and assignment restrictions included no prolonged 
handling of heavy materials including weapons, no overhead 
work, no pull-ups and no push-ups.  Clinical records dated in 
May 1971 show an impression of healed fracture by X-ray and 
examination.  At the veteran's separation examination in June 
1971, his upper extremities were evaluated as normal.  

The veteran's original VA disability claim was received in 
November 1996.  In its March 1997 rating decision, the RO 
granted service connection for residuals of a fracture of the 
right fifth metacarpal and assigned a noncompensable rating.  
The veteran's disagreement with the decision led to this 
appeal.  

At a VA orthopedic examination in December 1998, the veteran 
reported that he had sustained a fracture of the right fifth 
metacarpal in 1970 or 1971 and that following removal of the 
cast, he had some difficulty with use of the ulnar aspect of 
the hand, particularly with discomfort overlying the fifth 
metatarsophalangeal [sic] articulation.  The veteran reported 
having had one injection of cortisone into the joint shortly 
after the injury.  He reported that since then he had 
received no further specific treatment for the right hand 
problem.  At the examination, the veteran complained of a 
generalized achiness of both hands, particularly with heavy 
use.  On examination, it was noted that the veteran is right 
hand dominant.  Palpation of the right hand revealed 
Heberden's nodes of the distal interphalangeal joints.  
Palpation revealed no abnormalities of the proximal 
interphalangeal joints or metacarpophalangeal joints.  There 
was no synovitis, and there was no crepitation on range of 
motion.  There was no focal paresis in the hand.  On each 
hand, the veteran was able to flex the digits to within 1 
centimeter of the distal palmar flexion crease.  The 
physician stated the veteran was a bit more limber on the 
left that the right.  The veteran could bring the thumb to 
within 1 centimeter of the palpated fifth metacarpal head.  
Palpation of the fifth metacarpal revealed no angulation.  
Rotation was correct, and the veteran had 5/5 abductor digiti 
quinti strength.  

The physician stated that radiographs revealed osteoarthrosis 
of the distal interphalangeal joints of both hands, 
compatible with the Heberden's nodes.  He said there were a 
few degenerative changes of the proximal interphalangeal 
joints, particularly of the right long finger, but the 
metacarpophalangeal joints appeared pristine.  The physician 
stated that the healed fracture of the fifth metacarpal shaft 
of the right hand was visible on X-ray, with extensive 
callous formation and no deformity.  The remainder of the 
radiography examination was within normal limits.  

The physician commented that the veteran had vague complaints 
of bilateral hand discomfort.  He stated that the veteran had 
generalized osteoarthrosis, nonstriking in someone the 
veteran's age.  He stated there appeared to be no abnormality 
demonstrated at the wrist, metacarpophalangeal or proximal 
interphalangeal joints of the right fifth ray, the digit that 
sustained the previous fracture.  The physician stated there 
would appear to be no connection whatsoever between the 
development of generalized osteoarthritis of both hands and 
the veteran's previous metacarpal fracture, which occurred in 
service.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  Separate 
diagnostic codes identify the various disabilities.  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).  When 
there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  The evaluation of the same 
disability under various diagnoses and the evaluation of the 
same manifestation under different diagnoses are to be 
avoided.  38 C.F.R. § 4.14 (1998).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 205-06 
(1995).  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  
38 C.F.R. § 4.45.  The intent of the Rating Schedule is to 
recognize actually painful, unstable or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  

The Rating Schedule does not include a diagnostic code 
specifically related to metacarpal fracture residuals, and, 
as provided in 38 C.F.R. § 4.20 and § 4.27, the disability 
must be rated under the diagnostic code for a closely related 
injury.  The RO has rated the fifth metacarpal fracture 
residuals as analogous to ankylosis of the thumb under 
38 C.F.R. § 4.71a, Diagnostic Code 5224.  The Board notes, 
however, that Diagnostic Code 5227 is the code for rating 
ankylosis of the ring finger or little (fifth) finger, and in 
the Board's judgment disability of the little finger would be 
more closely analogous to disability of the fifth metacarpal 
than would disability of the thumb.  The Board will therefore 
rate the veteran's residuals of a fracture of the right fifth 
metacarpal as analogous to ankylosis of the little finger.  

In a note preceding Diagnostic Code 5220, 38 C.F.R. § 4.71a 
provides that in classifying the severity of ankylosis and 
limitation of motion of single digits and combinations of 
digits, the following rules will be observed:  (1) Ankylosis 
of both the metacarpophalangeal and proximal interphalangeal 
joints, with either joint in extension or in extreme flexion, 
will be rated as amputation; (2) Ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, even 
though each is individually in favorable position, will be 
rated as unfavorable ankylosis; (3) With only one joint of a 
digit ankylosed or limited in its motion, the determination 
will be made on the basis of whether motion is possible to 
within 2 inches (5.1 centimeters) of the median transverse 
fold of the palm; when so possible, the rating will be for 
favorable ankylosis, otherwise unfavorable ankylosis.  See 
38 C.F.R. § 4.71.  

Under Diagnostic Code 5227, ankylosis of the little finger 
warrants a noncompensable rating.  A note following the code 
indicates that extremely unfavorable ankylosis of the little 
finger will be rated as amputation under Diagnostic Code 
5156.  Under Diagnostic Code 5156, amputation of the little 
finger at the proximal interphalangeal joint, or proximal 
thereto, without resection of the metacarpal warrants a 10 
percent rating.  Amputation of the little finger with 
metacarpal resection (more than one-half of the bone lost) 
warrants a 20 percent rating under Diagnostic Code 5156.  

Upon review of the record, the Board finds that the veteran's 
residuals of a fracture of the fifth right metacarpal include 
callous formation with no deformity.  There is no evidence of 
extremely unfavorable ankylosis of the little finger or 
impairment of function of the right hand due to fracture 
residuals to the extent that a compensable rating is 
warranted.  At the December 1998 VA examination, there was no 
crepitus on motion, and the veteran could flex his fingers to 
within 1 centimeter of the distal palmar flexion crease.  
That degree of limitation of motion does not qualify as 
equivalent to favorable ankylosis, nor does it approximate 
the extremely unfavorable ankylosis that would be required to 
qualify for a compensable rating under Diagnostic Code 5156.  
Further, there was no atrophy of the palm, and muscle 
strength in the palm and fingers was 5/5.  The veteran did 
complain of generalized achiness of the hands, particularly 
on heavy use.  The physician characterized these as vague 
complaints of bilateral hand discomfort and other than noting 
somewhat diminished limberness in the right hand compared to 
the left, did not report evidence of weakened movement, 
excess fatigability or incoordination involving the right 
fifth metacarpal or any part of the right hand.  Even with 
consideration of 38 C.F.R. §4.40, 4.45 and 4.59, it is the 
opinion of the Board that neither alone, nor with 
consideration of the veteran's complaints of pain on heavy 
use, does the evidence indicate functional impairment due to 
residuals of a fracture of the right fifth metacarpal such 
that the disability meets or more nearly approximates the 
criteria for a compensable rating under any potentially 
applicable diagnostic code.  

The Board has also considered whether there should be 
referral to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (1998).  There is no evidence that the veteran 
has at any time since service been hospitalized due to 
residuals of the fracture or that fracture residuals have 
produced marked interference with employment.  Further, the 
record does not indicate that the veteran's residuals of a 
fracture of the right fifth metacarpal are unusual or 
exceptional.  Accordingly, in the absence of such factors, 
the Board finds that the criteria for submission for 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  


ORDER

Service connection for transient ischemic attacks due to 
cerebral infarcts as a result of exposure to Agent Orange is 
denied.  

A compensable rating for residuals of a fracture of the right 
fifth metacarpal is denied.  


		
	NANCY S. KETTELLE
	Acting Member, Board of Veterans' Appeals



 

